UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7429



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY MAURICE DEVEAUX,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-01-96; CA-03-3865-5-22)


Submitted:   December 8, 2004          Decided:     December 29, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leroy Maurice DeVeaux, Appellant Pro Se.          William Kenneth
Witherspoon, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Leroy    Maurice    DeVeaux       seeks      to    appeal    the    district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).         An appeal may not be taken from the final order in

a proceeding under 28 U.S.C. § 2255 (2000) unless a circuit justice

or   judge     issues     a    certificate       of    appealability.             28   U.S.C.

§ 2253(c)(1)(B) (2000).            A certificate of appealability will not

issue    for     claims       addressed    by     a    district         court    absent      “a

substantial showing of the denial of a constitutional right.”                                28

U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this standard by

demonstrating          that    reasonable       jurists       would       find    that      his

constitutional         claims    are   debatable        and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record   and     conclude       that   DeVeaux        has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately        presented          in   the

materials      before     the    court     and    argument        would     not     aid     the

decisional process.



                                                                                   DISMISSED


                                          - 2 -